Dismissed and Memorandum Opinion filed January 24, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                 ___________________

                                  NO. 14-11-01105-CR
                                 ___________________

                     LEMUEL IGNACIO QUIJANO, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 209th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1152406


                       MEMORANDUM                   OPINION

      This is an attempted appeal from the denial of appellant’s motion for free copies of
the transcripts from his criminal trial for use in preparing an application for a
post-conviction writ of habeas corpus. In 2010, this court affirmed appellant’s conviction
for aggravated assault. See Quijano v. State, No. 14-10-00108-CR, 2010 WL 5132588
(Tex. App.—Houston [14th Dist.] Dec. 14, 2010, pet. ref’d).

      We lack jurisdiction over an appeal from the denial of appellant’s motion for free
copies of his trial record. The denial of a post-conviction motion is not a separately
appealable order. Moreover, only the Texas Court of Criminal Appeals has jurisdiction
over matters related to post-conviction relief from a final felony conviction. See Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also Tex. Code Crim.
Proc. Ann. art. 11.07; Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for
Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that article 11.07
provides the exclusive means to challenge a final felony conviction).

      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM



Panel consists of Justices Seymore, Boyce, and Brown.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                            2